UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/14/2020
                                                                       :
DANIEL HERRICK,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-cv-11353 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
VERY FETCHING COMPANY, INC. and SARAH                                  :
JESSICA PARKER,                                                        :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        Pending further order from the Court, discovery in this case (including depositions) is
STAYED except for the following limited document discovery, which is due on March 3, 2020.
Defendants shall produce, to Plaintiff, documentation that the photo in question was posted for
only twenty-four hours and produced, at most, two sales. Plaintiff shall produce, to
Defendants, copies of records sufficient to show the royalty paid the last three times the
picture that is at issue in this case was licensed, as well as the number of times the picture was
licensed in the last five years; if the picture at issue has never been licensed, Plaintiff must
expressly certify that fact to Defendants as part of Plaintiff’s production.

      IT IS FURTHER ORDERED that the parties shall convene for a status conference on
March 23, 2020 at 10:00 a.m.


        SO ORDERED.


Dated: February 14, 2020                                   __________________________________
     New York, New York                                               LEWIS J. LIMAN
                                                                  United States District Judge
